Citation Nr: 0434457	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from April 5, 1944 to May 5, 1945.  He died in 
March 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the RO in 
Chicago, Illinois, which found that the appellant had failed 
to submit new and material evidence to reopen her claim for 
service connection for the veteran's cause of death.  The 
veteran appealed the decision.

In January 2003, the Board denied the appellant's claim.  She 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2003 
order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's January 2003, decision.  Pursuant to 
the actions requested in the Joint Motion, the issue was 
remanded to the Board for additional development and 
readjudication consistent with the directives contained 
therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The appellant was never provided with a letter describing 
what evidence she should provide, what evidence VA would 
obtain, and how VA would assist in her claim.  Therefore, the 
appellant must be apprised of all of the applicable 
provisions of the VCAA including what evidence would 
substantiate her specific claim and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the appellant needs to provide.  Action by the 
RO is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on 
this decision, the Board cannot rectify this problem.
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, the case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
appellant be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the appellant of which 
portion of the information and evidence 
is to be provided by the appellant and 
which part, if any, VA will attempt to 
obtain on behalf of the appellant.  After 
the appellant and her representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the appellant, to include records of 
private medical treatment, if the 
appellant has provided sufficiently 
detailed information to make such 
requests feasible.  If the RO is unable 
to obtain any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request her to 
submit the outstanding evidence.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the appellant and her 
representative an SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




